PER CURIAM.
Clifford Pittman appeals a new judgment and sentence entered after the cir*622cuit court revoked his probation for driving while license suspended as a habitual offender.1 Mr. Pittman entered a plea of admission to the violations listed in the affidavit of violation of probation. The circuit court entered a new judgment and sentence indicating that Mr. Pittman had violated probation in this case, thus providing this court with jurisdiction to review the revocation. However, the court did not enter a formal order revoking Mr. Pittman’s probation and listing the specific conditions violated. We affirm the revocation, but because there was some confusion at the change of plea hearing, we remand for the circuit court to enter an order revoking probation that specifies that Mr. Pittman admitted violating conditions 1, 2, 3, 5, 8, and 9 of his probation, as charged in the affidavit of violation. Mr. Pittman’s admission did not include the new law violation of burglary.
Affirmed but remanded with instructions.
ALTENBERND, C.J., and KELLY and YILLANTI, JJ., Concur.

. Mr. Pittman's notice of appeal referenced two trial court case numbers: the revocation of probation addressed here and a separate judgment and sentence for burglary. However, Mr. Pittman’s brief challenges only the revocation of probation case.